Title: To Thomas Jefferson from Joseph Bradley Varnum, 9 January 1808
From: Varnum, Joseph Bradley
To: Jefferson, Thomas


                  
                     Sir 
                     
                     House of Representatives Jan’y 9. 1808
                  
                  In Obedience to a Resolution of the House of Representatives of the United States, I have the honor to transmit to the President of the United States, Resolutions of the Legislature of the State of North Carolina, relative to fortifying Old Topsail Inlet, and Beaufort harbor, in that State.
                  With great respect and esteem, I am Sir, Your Obdt. Servt.
                  
                     J. B. Varnum 
                     
                  
               